Citation Nr: 1424911	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-02 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in May 2012, and the transcript of the hearing is associated with the claims file.

There are no electronic claims files in this case.


FINDING OF FACT

The Veteran's January 2011 VA Form 22-1990 was not properly completed.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 330-24 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, veterans are eligible for a total of 36 months of education benefits under Chapter 30 or Chapter 33; however, a veteran who has exhausted his or her entitlement under Chapter 30 may obtain an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  If Chapter 30 benefits have not been exhausted, or used at all, the veteran must irrevocably elect Chapter 33 benefits and is limited to 36 months of total entitlement.  38 C.F.R. §§ 21.4020, 21.7072, 21.9520, 21.9550.

In this case, the Veteran had 1 month and 1 day of Montgomery GI Bill (MGIB) benefits left when she applied for Post-9/11 GI Bill benefits.  The Veteran filed this claim in January 2011 and indicated on the form that she would start her training on February 1, 2011.  Because she had not exhausted her MGIB benefits prior to February 1, 2011, she was informed in a February 2011 letter that she only had 1 month and 1 day of full-time benefits remaining under the Post-9/11 GI Bill.  In other words, she was not granted any additional time beyond that which she had already been entitled to under the MGIB.

The Board points out that the confluence of the various regulations has resulted in potentially serious consequences for a veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits and who has little remaining MGIB entitlement.  If a veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the veteran only receives the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill. 

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  In enacting the bill, Congress made findings including the following:

(1) On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 

(2) Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . . .

(6) It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.

Pub. L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357 

Against this backdrop, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520, 21.9550.  (In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made.). 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i)  Identification information (including name, social security number, and address); 
(ii)  If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii)  The date the individual wants the election to be effective; and 
(iv)  An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

38 C.F.R. § 21.9520(c)(2). 

In this case, the claim was made using a VA Form 22-1990; therefore, the question is whether such a form was "properly completed."  For the reasons discussed below, the Board finds that the VA Form 22-1990 submitted by the Veteran in January 2011 was not properly completed.

As noted above, the Veteran selected a date of February 1, 2011, for the date on which she would begin her training.  However, it is clear from all of the Veteran's written and oral statements that this date was entered in error.  Her statements indicate that she was not even scheduled to begin her period of training on February 1, 2011.  She has stated on a number of occasions that she was waiting to continue her period of training until she received her Post-9/11 GI Bill benefits because she knew that the 1 month and 1 day of benefits she had remaining under the MGIB would not be sufficient to cover any of her schooling.  While the Veteran appears to have understood that her choice to use the Post-9/11 GI Bill benefits in lieu of the MGIB benefits was irrevocable, she did not know that she would only be entitled to the time period she still had remaining under that program because she had not exhausted her MGIB benefits.  As such, this election appears to have been based on a misunderstanding and does not reflect her actual intent.

The Veteran has been completely consistent throughout the appeal period that she believed that, by electing to use the Post-9/11 GI Bill benefits, she would be losing the 1 month and 1 day of benefits she had remaining under the MGIB and gaining 12 months of benefits under the Post-9/11 GI Bill.  She reiterated this in her statements as well as conversations that she had with VA and school officials.  She maintains that an official at her school aided her in filling out the VA Form 22-1990, and he failed to inform her of the consequence of choosing February 1, 2011, instead of a date further in the future, which would be after she had exhausted her MGIB benefits.  

The Veteran has been completely consistent, sincere, and credible about these facts throughout the appeal period.  The Board finds that the date of February 1, 2011, entered on the Veteran's VA Form 22-1990 is clearly erroneous because it deprived the Veteran of the very benefit she was entitled to and seeking in submitting that application, which was 12 months of benefits under the Post-9/11 GI Bill.

Because the February 1, 2011, date entered on the VA Form 22-1990 was erroneous, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990, which was submitted in January 2011.  Therefore, it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


